DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 01/25/2021. This action is made Final.

Claims 1-15 are pending in this case. Claims 1, 14 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:
Claim 4 recites, “further comprising a switch configured to switch focus to window component on the basis of information about the balloon component” (emphasis added). This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the limitation to read, “further comprising a  the window component on the basis of information about the balloon component.”
Claim 11 recites, “the dynamic controller controls the plurality of the balloon components to change the information shown in the display area.” (emphasis added) For examination purposes and to avoid antecedent basis issues, given that there is no explicit preceding limitation of “information” shown in the display area, Examiner suggests amending the limitation to read, “the dynamic controller controls the plurality of the balloon components to change
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20150234551 A1), hereinafter Yoshida in view of Niles et al. (US 20080036776 A1), hereinafter Niles, and Szeliski (US 6600491 B1), hereinafter Szeliski.

Regarding Claim 1, Yoshida teaches:
An apparatus comprising: a component controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
display a balloon component in a display area, (See FIG.s 15 and 18, new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])
the balloon component corresponding to a window component displayed in the display area, (each application window includes an identification region for identifying an application [0043], double tap of the identification region may be interpreted as movement a switch to the very front [0065] new identification region R5b indicates a 
wherein the balloon component and the window component are selectable by a user, and (double tap of the identification region may be interpreted as movement a switch to the very front [0065])
wherein the balloon component exhibits a first behavior; and (See FIG. 15, identification region balloon R5b exhibits a behavior of being located to the bottom right of the window W5)
a dynamic controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to one of … a target icon type, (IR type indicates the type (e.g., icon, application name, content name, or thumbnail etc.) of the identification information to be displayed in the identification region [0063], the determination of identifiability of the application can be carried out without defining a reference point. Note that the above-described Th1 may be defined for each application, or may be commonly defined across a plurality of applications. Further, a threshold may be used that depends on the type of identification information [0071], the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to identify, the window control unit 150 changes the window layout of the application window W5, deletes the identification region R5a, and displays 

While Yoshida teaches change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to one of a target icon type, as shown above, Yoshida may not explicitly disclose:
wherein the environmental attribute corresponds to one of a wind attribute, a wind level, gravity, weather, or atmospheric pressure.

Niles teaches:
a dynamic controller configured to change [a] behavior of… [an object] component from [a] first behavior to a second behavior on the basis of an environmental attribute, (objects to which behaviors may be applied, including, for example, images, text, particle systems, filters, generators, and other behaviors [0009], The visual representation of an object can be specified by two pieces of information: a source 
wherein the environmental attribute corresponds to one of a wind attribute,… a wind level, (See FIG.s 14 and 15, The Wind behavior is a simulation behavior [0112], The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed… The velocity specified by the Wind behavior is a continuous force, and its parameters can be keyframed to achieve gradual changes in speed and direction. [0113], A user can vary the speed and/or direction of the object by either applying another behavior (such as randomize or ramp) or keyframing the Velocity parameter of the Wind behavior [0114], when Wind is applied to an object that contains multiple objects, such as a group, a particle emitter, a replicator, or a text layer. When this checkbox is turned on, all objects within the parent object are affected by the behavior individually. When this checkbox is turned off, all objects within the parent object are affected by the behavior together, as if they were a single object [0118] A first HUD is used to specify motion in two-dimensional space, and a second HUD is used to specify motion in three-dimensional space [0122], In one embodiment, the HUD for a newly-created Wind behavior includes a small"+" symbol (not shown) in the center of the dish 142 to indicate the lack of an 
gravity, (Behaviors related to Throw include Motion Path, Gravity, Random Motion, and Wind [0091] Some simulation behaviors, such as Gravity, animate the parameters of an object in a way that simulates a real-world phenomenon. [0112] Behaviors related to Wind include Motion Path, Gravity, Random Motion, and Throw [0115])
weather, (the Wind behavior is designed to emulate real-life wind. [0113])

While Niles teaches changing a behavior of an object component from a first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to one of a wind attribute, a wind level, gravity, or weather. Niles may not explicitly disclose that the object component is a balloon component.

Szeliski teaches:
a dynamic controller configured to change the behavior of [a] balloon component from [a] first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to one of a wind attribute,… a wind level, (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired 

Given that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, and it should be understood that they will naturally come under the technical scope of the present disclosure (Yoshida [0109]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the identification region balloon based on an environmental attribute corresponding to a target icon type of Yoshida to also/alternatively correspond to one of a wind attribute, a wind level, gravity, or weather, as taught by Niles and Szeliski.

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Yoshida teaches:
wherein the environmental attribute comprises one attribute of a virtual space in the display area. (the window control unit 150 determines the identifiability of the applications each time the position, the size, or a ranking in the depth direction of any of the applications changes. [0069], IR type indicates the type (e.g., icon, application name, content name, or thumbnail etc.) of the identification information to be displayed in the identification region [0063], the determination of identifiability of the application can be carried out without defining a reference point. Note that the above-described Th1 may be defined for each application, or may be commonly defined across a plurality of applications. Further, a threshold may be used that depends on the type of identification information [0071], the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to identify, the window control unit 150 changes the window layout of the application 

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Yoshida may not explicitly disclose:
wherein the environmental attribute comprises an attribute of a virtual wind generated in the display area.

However, Niles teaches:
wherein the environmental attribute comprises an attribute of a virtual wind generated in the display area. (See FIG.s 14 and 15, The Wind behavior is a simulation behavior [0112], The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed… The velocity specified by the Wind behavior is a continuous force, and its parameters can be keyframed to achieve gradual changes in speed and 

Szeliski also teaches:
wherein the environmental attribute comprises an attribute of a virtual wind generated in the display area. (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in the balloon example, each balloon contained within a region that does not overlap the region of motion of another balloon can be separated out of the input 

Therefore, combining Yoshida, Niles and Szeliski would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Yoshida teaches:
further comprising a switch configured to switch focus to window component on the basis of information about the balloon component. (See FIG.s 15 and 18, new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097] double tap of the identification region may be interpreted as movement a switch to the very front [0065])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Yoshida teaches:
wherein the balloon component shows identifying information to identify the window component. (new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])

Regarding Claim 6, the rejection of Claim 1 is incorporated.

further comprising a receiver (See FIG.s 4, 5 and 19, I/O controller 110, input device 108, detection unit 140; also The window DB 130 is a database that stores window data 132 defining the configuration of the application window of each application [0061])
receiving an input of the environmental attribute, wherein the dynamic controller displays the balloon component on the basis of the input received by the receiver. (IR type indicates the type (e.g., icon, application name, content name, or thumbnail etc.) of the identification information to be displayed in the identification region [0063], the determination of identifiability of the application can be carried out without defining a reference point. Note that the above-described Th1 may be defined for each application, or may be commonly defined across a plurality of applications. Further, a threshold may be used that depends on the type of identification information [0071], the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to identify, the window control unit 150 changes the window layout of the application window W5, deletes the identification region R5a, and displays a new identification region R5b below the application window W5 (arrow All on the right of FIG. 15). [0090] and the reverse process of, as a result of the movement of the application window is not difficult to identify, the balloon is removed and changed back to the identification region R5a; also FIG. 18, If it is 

In an alternative interpretation, Niles teaches:
further comprising a receiver receiving an input of the environmental attribute, wherein the dynamic controller displays the balloon component on the basis of the input received by the receiver. (See FIG.s 14 and 15, The Wind behavior is a simulation behavior [0112], The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed… The velocity specified by the Wind behavior is a continuous force, and its parameters can be keyframed to achieve gradual changes in speed and direction. [0113], A user can vary the speed and/or direction of the object by either applying another behavior (such as randomize or ramp) or keyframing the Velocity parameter of the Wind behavior [0114], when Wind is applied to an object that contains multiple objects, such as a group, a particle emitter, a replicator, or a text layer. When this checkbox is turned on, all objects within the parent object are affected by the behavior individually. When this checkbox is turned off, all objects within the parent object are affected by the behavior together, as if they were a single object [0118] A first HUD is used to specify motion in two-dimensional space, and a second HUD is used to 

Therefore, combining Yoshida, Niles and Szeliski would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Yoshida teaches:
In a first interpretation in which the environmental attribute is an alternative/additional attribute other than those listed in Claim 1, e.g. an attribute of a virtual space in the display area, etc., Yoshida teaches:
further comprising an image controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
display an image in the display area, wherein the position of the image is based on the input received by the receiver. (new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])

In an alternative interpretation, Niles teaches:
further comprising an image controller configured to display an image in the display area, wherein the position of the image is based on the input received by the 

Therefore, combining Yoshida, Niles and Szeliski would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Yoshida teaches:


Regarding Claim 9, the rejection of Claim 1 is incorporated.
Yoshida suggests:
wherein the component controller displays a plurality of the balloon components, and (display a plurality of application windows on a screen, and control display of each application window based on the user operation detected by the detection unit. If it is determined that it is difficult to identify a first application window associated with a first application due to at least a portion of the first application window being hidden by a second application window, the window control unit is configured to control display of the first application window so that identification information for identifying the first application is visible to a user [0006]-[0008] and new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097]; i.e. a situation of having multiple windows’ identification regions being difficult to identify resulting in the display of a plurality of balloon components)

Yoshida may not explicitly disclose:
the dynamic controller moves the plurality of the balloon components to change a relative position of the plurality of the balloon components.

wherein the component controller displays a plurality of the… [object] components, and the dynamic controller moves the plurality of the… [object] components to change a relative position of the plurality of the… [object] components. (A behavior can be simultaneously applied to multiple objects or to multiple parameters of an object. In one embodiment, instead of selecting one object or one parameter of an object to which the behavior should be applied, the user selects multiple objects or multiple parameters of an object to which the behavior should be applied [0045], The Wind behavior is a simulation behavior... Simulation behaviors enable a user to create very sophisticated interactions among multiple objects in a project with a minimum of adjustments. [0112], Affect Subobjects: This parameter appears when Wind is applied to an object that contains multiple objects, such as a group, a particle emitter, a replicator, or a text layer. When this checkbox is turned on, all objects within the parent object are affected by the behavior individually. When this checkbox is turned off, all objects within the parent object are affected by the behavior together, as if they were a single object [0118] The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed. [0113])

While Niles teaches the dynamic controller moves the plurality of the object components to change a relative position of the plurality of the object components, Niles may not explicitly disclose that the object component is a balloon component.


wherein the component controller displays a plurality of the balloon components, and the dynamic controller moves the plurality of the balloon components to change a relative position of the plurality of the balloon components. (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in the balloon example, each balloon contained within a region that does not overlap the region of motion of another balloon can be separated out of the input video frames and analyzed separately. If the region of motion of two or more balloons overlaps, then the process is the same except that the "overlapping" balloons would have to be analyzed together. [col. 23, line 46])

Given the suggestion of Yoshida, and that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, and it should be understood that they will naturally come under the technical scope of the present disclosure (Yoshida [0109]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the identification region balloon based on an environmental attribute of 

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate objects… in a less time consuming manner (Niles [0007]) provide a better user interface for animating objects using behaviors (Niles [0008]), and a waving flag, balloons blowing in the wind, a flickering flame, a person or animal running/walking, birds flying, or fish swimming are just a few of the many motions that exhibit some degree of repetitiveness. It would be very useful to synthesize continuous video sequences of such scenes for example as use as screen savers or "living photographs" where the subject and background scene move. (Szeliski [col. 9, lines 7-23]).

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Yoshida suggests:
wherein the component controller displays a plurality of the balloon components, and (display a plurality of application windows on a screen, and control display of each application window based on the user operation detected by the detection unit. If it is determined that it is difficult to identify a first application window associated with a first 

Yoshida may not explicitly disclose:
the dynamic controller moves the plurality of the balloon components to overlap each other.

Niles teaches:
wherein the component controller displays a plurality of the… [object] components, and the dynamic controller moves the plurality of the… [object] components to overlap each other. (A behavior can be simultaneously applied to multiple objects or to multiple parameters of an object. In one embodiment, instead of selecting one object or one parameter of an object to which the behavior should be applied, the user selects multiple objects or multiple parameters of an object to which the behavior should be applied [0045], The Wind behavior is a simulation behavior... Simulation behaviors enable a user to create very sophisticated interactions among multiple objects in a project with a minimum of adjustments. [0112], Affect Subobjects: 

While Niles teaches the dynamic controller moves the plurality of the object components to overlap each other, Niles may not explicitly disclose that the object component is a balloon component. 

Szeliski teaches:
wherein the component controller displays a plurality of the balloon components, and the dynamic controller moves the plurality of the balloon components to overlap each other. (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in 

Given the suggestion of Yoshida, and that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, and it should be understood that they will naturally come under the technical scope of the present disclosure (Yoshida [0109]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the identification region balloon based on an environmental attribute of Yoshida to include wherein the component controller displays a plurality of the balloon components, and the dynamic controller moves the plurality of the balloon components to overlap each other, as taught by Niles and Szeliski.

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate objects… in a less time consuming manner (Niles [0007]) provide a better user interface 

Regarding Claim 11, the rejection of Claim 1 is incorporated.
Yoshida suggests:
wherein the component controller displays a plurality of the balloon components, and (display a plurality of application windows on a screen, and control display of each application window based on the user operation detected by the detection unit. If it is determined that it is difficult to identify a first application window associated with a first application due to at least a portion of the first application window being hidden by a second application window, the window control unit is configured to control display of the first application window so that identification information for identifying the first application is visible to a user [0006]-[0008] and new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097]; i.e. a situation of having multiple windows’ identification regions being difficult to identify resulting in the display of a plurality of balloon components)

Yoshida further teaches:


Niles teaches:
wherein the component controller displays a plurality of the… [object] components, and the dynamic controller controls the plurality of the… [object] to change the information shown in the display area. (A behavior can be simultaneously applied to multiple objects or to multiple parameters of an object. In one embodiment, instead of selecting one object or one parameter of an object to which the behavior should be applied, the user selects multiple objects or multiple parameters of an object to which the behavior should be applied [0045], The Wind behavior is a simulation behavior... Simulation behaviors enable a user to create very sophisticated interactions among multiple objects in a project with a minimum of adjustments. [0112], Affect Subobjects: This parameter appears when Wind is applied to an object that contains multiple objects, such as a group, a particle emitter, a replicator, or a text layer. When this checkbox is turned on, all objects within the parent object are affected by the behavior individually. When this checkbox is turned off, all objects within the parent object are affected by the behavior together, as if they were a single object [0118] The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed. [0113])



Szeliski teaches:
wherein the component controller displays a plurality of the balloon components, and the dynamic controller controls the plurality of the balloon components to change the information shown in the display area. (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in the balloon example, each balloon contained within a region that does not overlap the region of motion of another balloon can be separated out of the input video frames and analyzed separately. If the region of motion of two or more balloons overlaps, then the process is the same except that the "overlapping" balloons would have to be analyzed together. [col. 23, line 46])

Given the suggestion of Yoshida, and that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, 

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate objects… in a less time consuming manner (Niles [0007]) provide a better user interface for animating objects using behaviors (Niles [0008]), and a waving flag, balloons blowing in the wind, a flickering flame, a person or animal running/walking, birds flying, or fish swimming are just a few of the many motions that exhibit some degree of repetitiveness. It would be very useful to synthesize continuous video sequences of such scenes for example as use as screen savers or "living photographs" where the subject and background scene move. (Szeliski [col. 9, lines 7-23]).

Regarding Claim 12, the rejection of Claim 1 is incorporated.
Yoshida teaches:


Regarding Claim 13, the rejection of Claim 1 is incorporated
Yoshida teaches:
wherein the component controller changes a size of the balloon component on the basis of a usage condition of the window component. (the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to identify, the window control unit 150 changes the window layout of the application window W5, deletes the identification region R5a, and displays a new identification region R5b below the application window W5 (arrow All on the right of FIG. 15). [0090] and the reverse process of, as a result of the movement of the application window is not difficult to identify, the balloon is removed and changed back to the identification region R5a thus changing the size of the balloon on the bases of a usage condition of the window component; also FIG. 18, If it is determined by the window control unit 150 that as a result of moving the application window W3 in front the application associated with the application window W4 is difficult to identify, the window control unit 150 changes the window layout of the application 

Regarding Claim 14, Yoshida teaches:
An apparatus comprising: a component controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
display a balloon component in a display area, (See FIG.s 15 and 18, new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])
the balloon component corresponding to a window component displayed in the display area, (each application window includes an identification region for identifying an application [0043], double tap of the identification region may be interpreted as movement a switch to the very front [0065] new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])
wherein the balloon component and the window component are selectable by a user, and (double tap of the identification region may be interpreted as movement a switch to the very front [0065])
wherein the balloon component exhibits a first behavior; and (See FIG. 15, identification region balloon R5b exhibits a behavior of being located to the bottom right of the window W5)

change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to… [a target icon type], (IR type indicates the type (e.g., icon, application name, content name, or thumbnail etc.) of the identification information to be displayed in the identification region [0063], the determination of identifiability of the application can be carried out without defining a reference point. Note that the above-described Th1 may be defined for each application, or may be commonly defined across a plurality of applications. Further, a threshold may be used that depends on the type of identification information [0071], the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to identify, the window control unit 150 changes the window layout of the application window W5, deletes the identification region R5a, and displays a new identification region R5b below the application window W5 (arrow All on the right of FIG. 15). [0090] and the reverse process of, as a result of the movement of the application window is not difficult to identify, the balloon is removed and changed back to the identification region R5a; also FIG. 18, If it is determined by the window control unit 150 that as a result of moving the application window W3 in front the application associated with the application window W 4 is difficult to identify, the window control unit 150 changes the window layout of the application window W4, and replaces the identification region R4a 

While Yoshida teaches a dynamic controller configured to change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to a target icon type, as shown above, Yoshida may not explicitly disclose:
wherein the environmental attribute corresponds to a wind attribute.

Niles teaches:
a dynamic controller configured to change [a] behavior of… [an object] component from the first behavior to a second behavior on the basis of an environmental attribute, (objects to which behaviors may be applied, including, for example, images, text, particle systems, filters, generators, and other behaviors [0009], The visual representation of an object can be specified by two pieces of information: a source image and a collection of parameters that modify the source image. By modifying the values of these parameters over time, an object can be animated [0038], a behavior is an animation abstraction that, when applied to an object, causes the object to be animated in a particular way [0039], In one embodiment, there are seven types of Object tabs, corresponding to several types of objects: image, group, camera, light, media, text, mask, shape, emitter, particle cell, replicator, replicator cell, and generator. [0067])


While Niles teaches changing a behavior of an object component on the basis of an environmental attribute, wherein the environmental attribute corresponds to a wind attribute, Niles may not explicitly disclose that the object component is a balloon component.

a dynamic controller configured to change the behavior of [a] balloon component from [a] first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to a wind attribute. (balloons blowing in the wind [col. 9, lines 7-23],  Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in the balloon example, each balloon contained within a region that does not overlap the region of motion of another balloon can be separated out of the input video frames and analyzed separately. If the region of motion of two or more balloons overlaps, then the process is the same except that the "overlapping" balloons would have to be analyzed together. [col. 23, line 46] high wind conditions [col. 14, lines 18-26])

Given that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, and it should be understood that they will naturally come under the technical scope of the present disclosure (Yoshida [0109]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the identification region 

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate objects… in a less time consuming manner (Niles [0007]) provide a better user interface for animating objects using behaviors (Niles [0008]), and a waving flag, balloons blowing in the wind, a flickering flame, a person or animal running/walking, birds flying, or fish swimming are just a few of the many motions that exhibit some degree of repetitiveness. It would be very useful to synthesize continuous video sequences of such scenes for example as use as screen savers or "living photographs" where the subject and background scene move. (Szeliski [col. 9, lines 7-23])

Regarding Claim 15, Yoshida teaches:
An apparatus comprising: a component controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
display a balloon component in a display area, (See FIG.s 15 and 18, new identification region R5b indicates a thumbnail of the content in the form of a balloon [0090], identification region R4c in the form of a balloon [0097])
the balloon component corresponding to a window component displayed in the display area, (each application window includes an identification region for identifying an 
wherein the balloon component and the window component are selectable by a user, and (double tap of the identification region may be interpreted as movement a switch to the very front [0065])
wherein the balloon component exhibits a first behavior; and (See FIG. 15, identification region balloon R5b exhibits a behavior of being located to the bottom right of the window W5)
a dynamic controller configured to (See FIG.s 4, 5 and 19, window control unit 150 in conjunction with other components)
change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to… [a target icon type], (IR type indicates the type (e.g., icon, application name, content name, or thumbnail etc.) of the identification information to be displayed in the identification region [0063], the determination of identifiability of the application can be carried out without defining a reference point. Note that the above-described Th1 may be defined for each application, or may be commonly defined across a plurality of applications. Further, a threshold may be used that depends on the type of identification information [0071], the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. [0098], e.g. as a result of the movement the application associated with the application window W5 is difficult to 

While Yoshida teaches a dynamic controller configured to change the behavior of the balloon component from the first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to a target icon type, as shown above, Yoshida may not explicitly disclose:
wherein the environmental attribute corresponds to a wind level.

Niles teaches:
a dynamic controller configured to change [a] behavior of… [an object] component from the first behavior to a second behavior on the basis of an environmental attribute, (objects to which behaviors may be applied, including, for example, images, text, particle systems, filters, generators, and other behaviors [0009], 
wherein the environmental attribute corresponds to a wind level. (See FIG.s 14 and 15, The Wind behavior is a simulation behavior [0112], The Wind behavior affects an object's position. Apply the Wind behavior to an object to animate its position and move it in a specified direction with a specified speed… The velocity specified by the Wind behavior is a continuous force, and its parameters can be keyframed to achieve gradual changes in speed and direction. [0113], A user can vary the speed and/or direction of the object by either applying another behavior (such as randomize or ramp) or keyframing the Velocity parameter of the Wind behavior [0114], when Wind is applied to an object that contains multiple objects, such as a group, a particle emitter, a replicator, or a text layer. When this checkbox is turned on, all objects within the parent object are affected by the behavior individually. When this checkbox is turned off, all objects within the parent object are affected by the behavior together, as if they were a single object [0118] A first HUD is used to specify motion in two-dimensional space, and a second HUD is used to specify motion in three-dimensional space [0122], In one embodiment, the HUD for a newly-created Wind behavior includes a small"+" symbol 

While Niles teaches changing a behavior of an object component on the basis of an environmental attribute, wherein the environmental attribute corresponds to a wind level, Niles may not explicitly disclose that the object component is a balloon component.

Szeliski teaches:
a dynamic controller configured to change the behavior of [a] balloon component from [a] first behavior to a second behavior on the basis of an environmental attribute, wherein the environmental attribute corresponds to a wind level. (balloons blowing in the wind [col. 9, lines 7-23], Balloons tied at various locations in a tree is a good example. Each balloon moves in the wind and tends to exhibit a repetitive motion. Thus, if the scene were of one balloon only, there would be many potential low cost transitions available from the input video to create the desired synthesized video. However, with multiple balloons, the chances that they all are at the same approximate positions in more than one frame of the input video is slim... Thus, in the balloon example, each balloon contained within a region that does not overlap the region of motion of another balloon can be separated out of the input video frames and analyzed separately. If the region of motion of two or more balloons overlaps, then the process is the same except 

Given that Yoshida teaches that the window control unit 150 may display an animation that appears as if the display attribute is smoothly (continuously) changing. (Yoshida [0098]) and that person skilled in the art may find various alterations and modifications within the scope of the appended claims, and it should be understood that they will naturally come under the technical scope of the present disclosure (Yoshida [0109]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the identification region balloon based on an environmental attribute corresponding to a target icon type of Yoshida to correspond to a wind level, as taught by Niles and Szeliski.

One would have been motivated to make such a modification to prevent the user from missing the correspondence between the application windows (or identification regions) before and after the change (Yoshida [0098]), to enable a user to interact with objects at a higher level of abstraction (Niles [0006]), make it easier to animate objects… in a less time consuming manner (Niles [0007]) provide a better user interface for animating objects using behaviors (Niles [0008]), and a waving flag, balloons blowing in the wind, a flickering flame, a person or animal running/walking, birds flying, or fish swimming are just a few of the many motions that exhibit some degree of repetitiveness. It would be very useful to synthesize continuous video sequences of 

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rihn et al. (US 20160253552 A1) - Generating actions based on a User's Mood including one or more of sensor(s) may collect ambient information relating to surroundings such as temperature, humidity, lighting, atmosphere pressure, etc. Data output by an ambient sensor may be used to help assess the user's mood. Mood profile is used to choose a set of animation parameters that are applied to a visual asset
Karstens (US 20080109753 A1) - Most-Recently-Used Task Switching among Parent and Child Windows, including tabbed windows
Colley (US 20100138784 A1) - Multitasking views for small screen devices including each icon within the cloud can be configured to drift or flutter, as if blowing in the wind
Lawther et al. (US 20090094518 A1) - Method for image animation using image value rules including balloon shapes.

Sareen et al. (US 20100107115 A1) - Child window surfacing and management

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179